Case: 20-10534   Date Filed: 10/02/2020   Page: 1 of 6



                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-10534
                         Non-Argument Calendar
                       ________________________

                        Agency No. A209-341-400



KENIA ELIZABETH CASTILLO-PEREZ,

                                                                       Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                             (October 2, 2020)

Before JORDAN, GRANT, and LUCK, Circuit Judges.

PER CURIAM:
               Case: 20-10534    Date Filed: 10/02/2020   Page: 2 of 6



      Kenia Elizabeth Castillo-Perez petitions for review of the Board of

Immigration Appeals’s decision to dismiss her appeal of the immigration judge’s

denial of her application for asylum and withholding of removal. She argues that

the board and the immigration judge erred in finding that she did not establish a

nexus between her persecution and her membership in a particular social group (her

family). We deny her petition.

        FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      Castillo-Perez, a native and citizen of Honduras, illegally entered the United

States on August 17, 2016. On August 19, 2016, the government charged her with

being removable for entering without admission at a port of entry. Castillo-Perez

conceded that she was removable and applied for asylum and withholding of

removal based on her membership in “a particular social group,” which she

identified as her family.    She claimed past persecution and a fear of future

persecution related to threats that she and her brother received from their neighbors

in Honduras.

      While in Honduras, Castillo-Perez’s family had a neighbor, Panfilo Molina,

who died shortly after fainting on or near their farm. After Molina’s death, his

daughters threatened revenge on Castillo-Perez and her brother. The daughters

believed that Castillo-Perez and her brother were responsible for Molina’s death and




                                         2
              Case: 20-10534     Date Filed: 10/02/2020   Page: 3 of 6



they threatened to kill Castillo-Perez. Despite the threats, Castillo-Perez and her

brother were never harmed.

      An immigration judge denied Castillo-Perez’s application for asylum and

withholding of removal. The immigration judge found that her testimony was not

credible and that she had not demonstrated past persecution or a well-founded fear

of future persecution on account of a protected ground. The immigration judge

found that Castillo-Perez had not established that the threats she faced “were

motivated by family ties.” Rather, the immigration judge found that they were

motivated by revenge against her and her brother for Molina’s death.

      The board agreed with the immigration judge and dismissed Castillo-Perez’s

appeal. The board found that Castillo-Perez failed to show past persecution because

she had never been physically harmed. And the board found that Castillo-Perez

“ha[d] not established the necessary nexus between the claimed fear of persecution

and a protected ground” because she failed to show that the persecution was on

account of family ties.

      Castillo-Perez petitions for review of the board’s decision.

                           STANDARD OF REVIEW

      We review the decision of the board as the final judgment, unless the board

expressly adopted the immigration judge’s opinion. Perez-Zenteno v. U.S. Att’y

Gen., 913 F.3d 1301, 1306 (11th Cir. 2019). Where the board agrees with the


                                         3
              Case: 20-10534    Date Filed: 10/02/2020   Page: 4 of 6



immigration judge’s reasoning, we review the decisions of both the board and the

immigration judge. Id.

      We review the board’s and the immigration judge’s legal conclusions

de novo. Gonzalez v. U.S. Att’y Gen., 820 F.3d 399, 403 (11th Cir. 2016). And we

review factual findings under the substantial evidence test, viewing “the record

evidence in the light most favorable to the agency’s decision and draw[ing] all

reasonable inferences in favor of that decision.” Perez-Zenteno, 913 F.3d at 1306

(citation omitted). Whether there’s a nexus between persecution and a protected

ground is a finding of fact that we review under the substantial evidence test. See

Rodriguez v. U.S. Att’y Gen., 735 F.3d 1302, 1311 (11th Cir. 2013) (reviewing the

board’s and the immigration judge’s lack-of-nexus finding under the substantial

evidence test). We accept the board’s and the immigration judge’s finding if it is

“supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Perez-Zenteno, 913 F.3d at 1306 (citation omitted). To

reverse a factual finding, the record must not only support reversal, but compel it.
Id.

                                  DISCUSSION

      Castillo-Perez argues that the board and the immigration judge erred in

finding that she did not establish a nexus between her persecution (the threats) and

her membership in a particular social group (her family). We disagree.


                                         4
              Case: 20-10534     Date Filed: 10/02/2020    Page: 5 of 6



      To be eligible for asylum, a noncitizen must show a “nexus” between her

persecution and a protected ground (race, religion, nationality, membership in a

particular social group, or political opinion); the protected ground must be “at least

one central reason” for the persecution. Perez-Sanchez v. U.S. Att’y Gen., 935 F.3d
1148, 1158 (11th Cir. 2019). Evidence of “private violence” is not evidence of

persecution on account of a protected ground. Ruiz v. U.S. Att’y Gen., 440 F.3d
1247, 1258 (11th Cir. 2006).

      We assume (without deciding) that Castillo-Perez’s family was a particular

social group. Even so, the board and the immigration judge found that the Molinas’

threats against Castillo-Perez were motivated by “revenge against her or her brother”

not “revenge against the family.”      This finding was supported by substantial

evidence.

      First, the record evidence showed that the Molinas threatened Castillo-Perez

and her brother not because the Molinas blamed Castillo-Perez’s entire family, but

because they perceived that Castillo-Perez and her brother—and no one else—were

the ones responsible for Molina’s death. Castillo-Perez testified that only she and

her brother were threatened because they “were the . . . ones that lived in

Concepcion,” where the incident on the farm happened. Castillo-Perez’s brother

also said in his affidavit that the Molinas threatened him and his sister because the

Molinas believed they were responsible for Molina’s death. The Molinas did not


                                          5
               Case: 20-10534     Date Filed: 10/02/2020    Page: 6 of 6



hold Castillo-Perez’s parents responsible, even though it was their land and they also

lived there at the time.

      Second, the record evidence showed that the Molinas did not threaten revenge

against anyone else in Castillo-Perez’s family other than her and her brother.

Castillo-Perez testified that none of her family members were harmed, even though

her parents, child, brother, and two other siblings still lived in Honduras.

      Because the threats were only made against those that the Molinas perceived

to be responsible for their father’s death, and because no one else in Castillo-Perez’s

family was threatened, there was substantial evidence supporting the board’s and the

immigration judge’s finding that Castillo-Perez was targeted because of revenge, not

because of her family connections. And because Castillo-Perez did not satisfy the

standard for asylum, she cannot meet the higher burden for withholding of removal.

See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1232 (11th Cir. 2005) (holding

that Sepulveda could not establish a withholding of removal claim because she could

not meet the standard to establish her asylum claim).

      PETITION DENIED.




                                           6